Citation Nr: 0921711	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and A. H.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to July 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, wherein the RO denied service connection for right 
ear hearing loss.  The Veteran timely appealed the RO's adverse 
July 2002 rating determination to the Board, and this appeal 
ensued.  

In May 2006, the Veteran testified before the undersigned 
Veterans Law Judge at the Louisville, Kentucky RO.  A copy of 
the hearing transcript is contained in the claims file.  

In June 2007, the Board remanded the instant claim to the RO 
for additional development.  The requested development has been 
completed, and the case has returned to the Board for appellate 
consideration.  


FINDING OF FACT

The RO last finally denied the Veteran's original claim of 
service connection for right ear hearing loss in a January 2002 
rating decision.  The RO provided notice of this action in 
January 2002, but a timely appeal was not perfected.

2.  The evidence added to the record since the January 2002 RO 
decision does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for right ear 
hearing loss (i.e., nexus to service), and does not raise a 
reasonable possibility of substantiating the claim.

3.  The evidence of record does not demonstrate that the 
Veteran's right ear hearing loss for VA compensation purposes 
is etiologically related to his period of military service; or 
that sensorineural hearing loss of the right ear was manifested 
to a compensable degree within a year of service discharge.
CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim. The Veteran should be informed as to what portion of 
the information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide. Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements 
or supplemental statements of the case), was required.  The 
Federal Circuit further held that such a letter should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal. Id.

With regard to the service connection issue decided in the 
decision below, VA provided the Veteran with pre-adjudication 
notice on the Pelegrini II VCAA elements in an April 2002 
letter.  The letter informed the Veteran to let VA know of any 
evidence he thought would support his claim for service 
connection for right ear hearing loss that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told him 
where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was informed of the Dingess elements in a March 2006 
letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The Veteran was provided pre-adjudication VCAA notice 
via an April 2002 letter.  Id.

Regarding VA's duty to assist the appellant with his service 
connection claim decided in the decision below, relevant 
service treatment and personnel records, post-service VA 
examination and treatment reports and testimony and statements 
of the Veteran have been associated with the claims file.  In 
September 2008, pursuant to the Board's June 2007 remand 
directives, VA examined the Veteran to determine the presence 
of any right ear hearing loss for VA compensation purposes and 
its etiological relationship, if any, to his period of active 
military service.  A copy of the September 2008 VA audiological 
examination report has been associated with the claims file.

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate the 
claim for service connection for right ear hearing loss 
analyzed in the decision below.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§3.303(a) (2008).

In addition, certain chronic diseases, including sensorineural 
hearing loss, shall be presumed to have been incurred in or 
aggravated by service if they become manifest to a compensable 
degree within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 
3.304(d) (2008), service connection for a combat-related injury 
may be based on lay statements alone, but do not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
Veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or aggravated 
in service, not to link the service problem etiologically to a 
current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

The Veteran contends that he currently has right ear hearing 
loss as a result of having been exposed to grenades, mortars, 
artillery, missiles, and rocket fire while serving as a machine 
gunner assigned to an infantry unit ( e.g., 82nd Airborne 
Division, Delta Company, 3rd Division, 504th Company) in 
Eastern Europe (e.g., Georgia, Kosovo, Macedonia and the 
Balkans region).  He also maintained that it is result of 
having fired various types of weapons on the firing range 
without adequate hearing protection.  He has denied any post-
service noise exposure.  (See, Transcript (T.) pages (pgs.) 2-
5), and April 2005 and September 2008 VA audiological 
examination reports).  

The Veteran's DD 214 reflects that his military occupational 
specialty was an infantry weapons man for three years and four 
months during service.  He was not awarded any medals or 
decorations indicative of combat service.  While the Veteran's 
DD 214 reflects that the Veteran did not have any foreign or 
sea service, other United States Army service personnel 
documents show that the Veteran's unit, Delta Company, 3rd 
Division, 504th Company, was stationed at CAMP BONDSTEEL , 
Kosovo.  (See, DD Form 4/1, dated and signed by the Veteran in 
February 2000).  

As the Veteran's DD 214 and DD Form 4/1 denotes that the 
Veteran was assigned to an infantry unit stained in Kosovo, 
respectively, this is considered conclusive evidence of 
military noise exposure.  38 C.F.R. § 3.304(f) (2008).

Following a careful review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for right ear hearing loss.  In 
reaching the foregoing determination, the Board finds that in-
service audiograms do not reveal that the Veteran had right 
hearing loss that meets the standard for VA compensation 
purposes.  (See, September and November 1997, May 1988, August 
1999, and January 2001 audiograms).  On a Report of Medical 
Examination, DD Form 2808, dated in January 2001, the Veteran's 
ears were evaluated as "normal."  On a January 2001 Report of 
Medical History, the Veteran denied ever having had hearing 
loss.  The Veteran underwent a Medical Board proceeding and was 
discharged for an un-related physical disability. 

Post-service VA outpatient and examination reports, dating from 
July 2003 to September 2008, contain a diagnosis of hearing 
loss as early as 2002.  (See September 2002 VA general medical 
examination report containing a diagnosis of hearing loss).  
These same reports, however, are wholly devoid of any evidence 
that the Veteran currently has right ear hearing loss 
disability for VA compensation purposes in accordance with 38 
C.F.R. § 3.385.  See April 2005 and September 2008 VA 
audiograms).

As noted above, in order to constitute a hearing loss 
disability for VA compensation purposes, auditory threshold in 
at least one of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz must be 40 decibels or greater; or the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz must be 26 decibels or greater; or 
the speech recognition scores using the Maryland CNC Test must 
be less than 94 percent.  There is no evidence that the 
Veteran's auditory thresholds in any frequency in the right ear 
are 40 decibels or greater or that auditory thresholds for at 
least three frequencies are 26 decibels or higher.  Id.  
Finally, the Board notes that none of the medical evidence 
shows speech recognition scores for the right ear of less than 
94 percent.  Id.  As such, the Board finds that the medical 
evidence of record preponderates against a finding that the 
Veteran has a current right ear hearing loss disability for VA 
compensation purposes.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement 
to service connection for right ear hearing loss is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

The Board has considered the Veteran's written contentions and 
testimony with regard to his claim for service connection for 
right ear hearing loss.  While the Board does not doubt the 
sincerity of the Veteran's belief that service connection 
should be granted for this disability, as a lay person without 
the appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter-
such as the diagnosis and etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of entitlement to service connection for right ear hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against the 
Veteran's claim for service connection for right ear hearing 
loss, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).




ORDER

Service connection for right ear hearing loss is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


